[Cite as Gibbons v. Ohio State Dental Bd., 2022-Ohio-2463.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

ERIN A. GIBBONS,                                       CASE NO. 2021-L-128

                 Appellant,
                                                       Administrative Appeal from the
        -v-                                            Court of Common Pleas

OHIO STATE DENTAL BOARD,
                                                       Trial Court No. 2021 CV 000285
                 Appellee.


                                              OPINION

                                        Decided: July 18, 2022
                                         Judgment: Affirmed


Adam J. Thurman, Rosenthal Thurman Lane LLC, 1001 Lakeside Avenue, Suite 1720,
Cleveland, OH 44114 (For Appellant).

David Yost, Ohio Attorney General, State Office Tower, 30 East Broad Street, 16th Floor,
Columbus, OH 43215, and Katherine J. Bockbrader, Assistant Attorney General, Health
and Human Services Section, 30 East Broad Street, 26th Floor, Columbus, OH 43215
(For Appellee).


MATT LYNCH, J.

        {¶1}    Appellant, Erin A. Gibbons, appeals the Judgment of the Lake County Court

of Common Pleas, affirming an adjudication of appellee, the Ohio State Dental Board,

suspending her license to practice dental hygiene upon conditions. For the following

reasons, we affirm the decision of the court below.

        {¶2}    On March 10, 2021, Gibbons filed an administrative appeal, pursuant to

Revised Code 119.12, from the February 23, 2021 Adjudication Order of the Ohio State

Dental Board, to the Lake County Court of Common Pleas.
       {¶3}   In May of 2017, Gibbons graduated from Lakeland Community College with

an associate degree in Dental Hygiene.

       {¶4}   On or about November 11, 2017, Gibbons applied to the Ohio State Dental

Board for a license to practice dental hygiene. On the New License Application, she was

asked: “Have you been convicted of or pled guilty to any felony or misdemeanor?

(Exclude all traffic violations, except those involving driving while under the influence of

alcohol or drugs.)? If YES, it is REQUIRED that you provide (1) court documentation

showing what the charges were, and (2) a detailed personal statement giving an

explanation of those charges. Answering yes does not automatically bar you from

licensure. Applications will be reviewed on a case by case basis.” Gibbons responded,

“No.” Contrary to her response, Gibbons was convicted of Possession of Drugs and

Operating a Vehicle Under the Influence (OVI) in Mentor Municipal Court on December

22, 2014, and OVI in Painesville Municipal Court on October 13, 2015. The existence of

these convictions was discovered during the standard FBI background check of Gibbons.

       {¶5}   The matter was assigned to Barbara Yehnert, Enforcement Officer with the

Ohio State Dental Board, on December 27, 2017.

       {¶6}   The parties agreed to enter into a Consent Agreement. In the Agreement,

Gibbons admitted her convictions and that “she received inpatient treatment for alcohol

at Glenbeigh for approximately six weeks from on or around March and April 2015.”

According to the terms of the Agreement, the Board would issue Gibbons a license to

practice dental hygiene and suspend it for a period of fourteen days. Thereupon, her

license to practice would be placed on probation for a period of five years. The Board

agreed to suspend disciplinary proceedings against Gibbons “pending successful

                                             2

Case No. 2021-L-128
completion of [the] terms, limitations, and conditions” of the Agreement. Gibbons and her

counsel signed the Agreement on May 3, 2018. Gibbons’ compliance with the Agreement

was overseen by the Ohio Physicians Health Program. In accordance with the terms of

the Agreement, Gibbons’ license was issued, suspended, and reinstated on June 1, 2018.

      {¶7}   The Physicians Health Program reported two violations of the Agreement

to the Board within a couple of months of the reinstatement of Gibbons’ license. As a

result, Gibbons and the Board entered into an Addendum to the Consent Agreement.

Gibbons signed the Addendum on September 6, 2018, in which she admitted the

following violations of the Agreement:

      {¶8}   Under the terms of the Agreement, Gibbons was to “abstain completely from

the use of alcohol.”   On June 11, 2018, Gibbons’ urine tested positive for alcohol

metabolites. A subsequent Phosphatidylethanol (PEth) blood test also returned a positive

result for alcohol consumption. Gibbons “denied alcohol consumption, explaining that the

positive test may be due to her regular use of mouthwash containing alcohol and her

roommate who may be sabotaging her beverages with alcohol to try to get her in trouble.”

      {¶9}   Under the terms of the Agreement, Gibbons was to “disclose a copy of [the]

AGREEMENT to every employer during the probation period.” On or about July 13, 2018,

Gibbons’ employer advised the Physicians Health Program that “he was informed of the

Agreement but not given the ‘exact details.’”

      {¶10} As part of the Addendum, Gibbons agreed to “obtain an outpatient

substance abuse evaluation” and “fully comply with any recommendations from the

outpatient substance use evaluation”; “abstain completely from the use of alcohol”; and

“fully comply with the terms of her Agreement.” In return, the Board agreed “to suspend

                                            3

Case No. 2021-L-128
the disciplinary proceedings against Ms. Gibbons pending successful completion of these

terms, limitations, and conditions.”

       {¶11} On May 8, 2019, the Board issued Gibbons a Notice of Opportunity for

Hearing, advising her that it intended to take disciplinary action with respect to her license

to practice dental hygiene for violations of the terms and conditions of her probationary

status. Gibbons requested a hearing. Gibbons also filed a Motion to Vacate Consent

Agreement and Addendum to Consent Agreement on the grounds that the Agreement

“was obtained under duress and was unreasonably severe under the circumstances that

existed at the time of the agreement.” Between June and September 2020, four hearings

were held on the Board’s proposed action. Additional written arguments were submitted

through November 2020.

       {¶12} On December 14, 2020, the Hearing Examiner issued his Report and

Recommendation. The Examiner made the following findings:

              The State has established by a preponderance of the evidence that
              Ms. Gibbons’ license to practice dental hygiene in Ohio was placed
              on probationary status pursuant to R.C. 4515.30(C)(2) by the terms
              of the May 11, 2018 Consent Agreement and the September 12,
              2018 Addendum to the Consent Agreement.

              The State has demonstrated by a preponderance of the evidence
              that acts, conduct and/or omissions of Ms. Gibbons, as alleged in the
              Notice of Opportunity for Hearing, and as set forth in the Findings of
              Fact and Summary of the Evidence * * *, constitute violations of the
              terms of probation set forth in the May 11, 2018 Consent Agreement
              and the September 12, 2018 Addendum to the Consent Agreement,
              specifically:

              a) On November 27, 2018, Ms. Gibbons left employment with Dr.
              Alan Schlesinger, DDS as a dental hygienist but did not notify the
              Board in writing within three days of her change in employment
              status, in violation of paragraph 8 of the May 11, 2018 Consent
              Agreement.

                                              4

Case No. 2021-L-128
              b) Ms. Gibbons received a positive result on her February 15, 2019
              randomly selected urine drug/alcohol screen that included Ethyl
              glucuronide (EtG) and Ethyl sulfate (EtS), metabolites of alcohol, in
              violation of Paragraph 3(c) of the May 11, 2018 Consent Agreement,
              Paragraph 3 of the September 12, 2018 Addendum and Paragraph
              4 of the Addendum.

              c) Ms. Gibbons failed to take a Phosphatidylethanol (PEth) blood test
              requested by OPHP on February 26, 2019 to confirm the positive
              results from the February 15, 2019 screen, a violation of Paragraphs
              3(d), 5 and 6 of the May 11, 2018 Consent Agreement and
              Paragraphs 3 and 4 of the Addendum.

The Examiner recommended that Gibbons’ license to practice dental hygiene be revoked.

       {¶13} With respect to the Motion to Vacate, it was stated: “The Hearing Examiner

is without jurisdiction to consider the [Gibbons’] Motion to Vacate the prior Consent

Agreement and Addendum as this lies solely within the province of the Board. Any

request to modify or terminate the terms of those documents should be made to that body

and/or its enforcement staff.”

       {¶14} On February 23, 2021, the Dental Board issued its Adjudication Order. The

Board adopted the Examiner’s findings of fact and conclusions of law but modified the

recommendation.     Instead of being revoked, Gibbons’ license would be suspended

indefinitely, subject to reinstatement after a period of six months and upon proof that the

following requirements were met: “(1) [Gibbons] shall successfully complete a minimum

8-week intensive outpatient treatment program for chemical/alcohol dependency at a

Board approved treatment facility; (2) [Gibbons] shall immediately enter into an

agreement with the Ohio Physician’s Health Program (OPHP); (3) [Gibbons] shall abstain

completely from the personal use or possession of drugs, except those prescribed,

dispensed, or administered to her by another so authorized by law who has full knowledge

of the terms of the ORDER; (4) [Gibbons] shall abstain completely from the use of alcohol;
                                            5

Case No. 2021-L-128
(5) [Gibbons] shall submit to blood or urine specimens for analysis upon [B]oard request

and without prior notice * * *; (6) Results of all drug/alcohol screens must be negative * *

*; (7) [Gibbons] shall be responsible for the expenses associated with the [preceding]

requirements.” Upon reinstatement, Gibbons would be on probation for a period of at

least six months subject to conditions (2) through (7).

       {¶15} On March 10, 2021, Gibbons filed her Notice of Appeal to the Lake County

Court of Common Pleas.

       {¶16} On November 15, 2021, the trial court issued its Judgment Entry affirming

the decision of the State Dental Board. In so doing, the court observed that the facts

regarding the three violations identified by the Hearing Examiner (a positive test for

alcohol use in February 2019, the failure to obtain a confirmation blood test, and the failure

to notify the Board of a change in her employment status) were uncontroverted. The court

continued:

              [Gibbons] does not dispute [these] facts but instead seeks to have
              the 2018 Consent Agreement and Addendum vacated. The Court
              takes note of some of [her] arguments contained in the record: 1) she
              checked “no” when she should have checked “yes” on her initial
              application for dental hygienist licensure when asked about criminal
              convictions because she wanted to explain; 2) she did not intend to
              defraud the Ohio State Dental Board because she emailed someone
              at the Ohio State Dental Board about her two OVI convictions; 3) she
              entered the 2018 Consent Agreement under duress because she
              wanted to have the Agreement ratified in May so she could begin
              work and the investigator pretended friendliness when explaining the
              agreement and did not reiterate its terms enough; 4) her legal
              counsel was her uncle and he did not adequately serve her at the
              time she signed the Consent Agreement; 5) she failed an alcohol test
              in June 2018 because her then-roommate Robert spiked her drinks
              as he was obsessed with her and/or she used Listerine mouthwash;
              6) she entered the Addendum Agreement without counsel; 7) she
              violated the Addendum Agreement by failing an alcohol urine screen;
              8) she failed to submit to a confirmation blood test; 9) she failed to
              notify the Ohio State Dental Board of a change in employment even
                                              6

Case No. 2021-L-128
             though she knew that she was required to under the Consent
             Agreement; 10) she wishes to re-negotiate the terms of the Consent
             Agreement and Addendum; 11) she has been diagnosed with a mild
             alcohol use disorder by at least two doctors rather than some other
             diagnosis and thus, she should not be required to abstain from
             drinking as required pursuant to the Consent Agreement and
             Addendum.

             ***

             This court recognizes that [Gibbons] continues to make the same
             arguments [as she did to the Hearing Officer] that the Consent
             Agreement and Addendum should be vacated, but this Court also
             lacks jurisdiction to vacate the Consent Agreement and Addendum.
             Clearly, the Ohio State Dental Board has the authority to oversee
             licensing for dental hygienists, which includes Consent Agreements
             and Addendums thereto as a condition of licensing. [Gibbons]
             signed said Consent Agreement and Addendum, and this Court has
             no Authority to require the State Dental Board to renegotiate with
             [her] now. This Court cannot substitute its judgment for that of the
             agency in the face of disputed evidence because the Ohio State
             Dental Board’s decision is supported by reliable, probative, and
             substantial evidence and is in accordance with the law.

(Footnotes omitted.)

      {¶17} On December 13, 2021, Gibbons filed a Notice of Appeal with this court.

On appeal, she raises the following assignments of error:

             [1.] The common pleas court failed to consider any of appellant’s
             legal and equitable arguments other than whether the appellee’s
             determination was supported by any reliable, probative, and
             substantial evidence.

             [2.] The common pleas court erred and abused its discretion in
             affirming the February 23, 2021 Adjudication Order of appellee,
             which indefinitely suspended appellant’s dental hygienist license for
             a period [of] no less than six months and placed excessive
             requirements on the reinstatement thereof, when the Order was not
             supported by reliable, probative, and substantial evidence.

      {¶18} “[A]ny party adversely affected by any order of an agency issued pursuant

to an adjudication * * * revoking or suspending a license * * * may appeal from the order

                                           7

Case No. 2021-L-128
of the agency to the court of common pleas of the county in which * * * the licensee is a

resident.” R.C. 119.12(A)(1). “The court may affirm the order of the agency complained

of in the appeal if it finds, upon consideration of the entire record and any additional

evidence the court has admitted, that the order is supported by reliable, probative, and

substantial evidence and is in accordance with law.” R.C. 119.12(M); Capital Care

Network of Toledo v. Ohio Dept. of Health, 153 Ohio St.3d 362, 2018-Ohio-440, 106

N.E.3d 1209, ¶ 24.

      {¶19} “This standard requires two inquiries: a hybrid factual/legal inquiry and a

purely legal inquiry.” Ohio Historical Soc. v. State Emp. Relations Bd., 66 Ohio St.3d 466,

470, 613 N.E.2d 591 (1993). “[A]n agency’s findings of fact are presumed to be correct

and must be deferred to by a reviewing court unless that court determines that the

agency’s findings are internally inconsistent, impeached by evidence of a prior

inconsistent statement, rest upon improper inferences, or are otherwise unsupportable.”

Id. at 471; Univ. of Cincinnati v. Conrad, 63 Ohio St.2d 108, 111, 407 N.E.2d 1265 (1980)

(“[w]here the court, in its appraisal of the evidence, determines that there exist legally

significant reasons for discrediting certain evidence relied upon by the administrative

body, and necessary to its determination, the court may reverse, vacate, or modify the

administrative order”). “[W]hile the reviewing court must defer to the lower tribunal’s

findings of fact, it must construe the law on its own.” Historical Soc. at 471; VFW Post

8586 v. Ohio Liquor Control Comm., 83 Ohio St.3d 79, 82, 697 N.E.2d 655 (1998) (“[w]ith

respect to purely legal questions * * *, the court is to exercise independent judgment”).

“And where the agency’s decision is supported by sufficient evidence and the law, the



                                            8

Case No. 2021-L-128
common pleas court lacks authority to review the agency’s exercise of discretion, even if

its decision is ‘admittedly harsh.’” (Citation omitted.) Capital Care at ¶ 25.

       {¶20} “In reviewing an order of an administrative agency, an appellate court’s role

is more limited than that of a trial court reviewing the same order.” Lorain City School

Dist. Bd. of Edn. v. State Emp. Relations Bd., 40 Ohio St.3d 257, 260-261, 533 N.E.2d

264 (1988). “The appellate court is to determine only if the trial court has abused its

discretion.” Id. at 261. “Absent an abuse of discretion on the part of the trial court, a court

of appeals may not substitute its judgment for those of the [agency] or a trial court,” but

“must affirm the trial court’s judgment.” Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619,

621, 614 N.E.2d 748 (1993).

       {¶21} As the holder of a license to practice dental hygiene, Gibbons “is subject to

disciplinary action by the state dental board for * * * [the] [v]iolation of any provision of

[R.C. Chapter 4715 of the Dental Practice Act] or any rule adopted thereunder.” R.C.

4715.30(A)(11). If the board determines that grounds for discipline exist, it may “[p]lace

the license * * * on probationary status for such period of time as the board determines

necessary.” R.C. 4715.30(C)(2). “Where the board places a holder of a license * * * on

probationary status * * *, the board may subsequently suspend or revoke the license * * *

if it determines that the holder has not met the requirements of the probation or continues

to engage in activities that constitute grounds for discipline.” R.C. 4715.30(C).

       {¶22} Under the first assignment of error, Gibbons argues that the trial court failed

to consider the “legal and equitable arguments” she raised. This claim is without merit.

The trial court duly acknowledged Gibbons’ arguments by providing a detailed summary

of the arguments contained in the parties’ briefs in addition to the summary quoted above.

                                              9

Case No. 2021-L-128
There is no requirement that the court address each argument with particularity, and we

find no abuse of discretion in the court’s failure to do so.       Even considering these

arguments, the court’s determination that the Adjudication Order is supported by reliable,

probative, and substantial evidence and in accordance with the law is sound.

       {¶23} Gibbons argues the trial court should have exercised its “broad equitable

authority” to “disallow [the Board] from enforcing the Consent Agreement and subsequent

addendums against [her].” Appellant’s Brief at 6. Under basic principles of equity,

however, the trial court is precluded from exercising the broad equitable powers claimed

for it by Gibbons. Under the principle of “equity follows the law” (aequitas sequitur legem),

“[w]here a right is statutory it should not be extended beyond the scope of the statute,

however inequitable the result may seem.” Civil Serv. Personnel Assn., Inc. v. Akron, 48

Ohio St.2d 25, 27, 356 N.E.2d 300 (1976). “When the rights of parties are clearly defined

and established by law (especially when the source of such definition is through

constitutional or statutory provision) the maxim ‘equity follows the law’ is usually strictly

applied.” Id. In the context of administrative appeals under R.C. 119.12, the scope of the

common pleas court’s authority to review adjudications is clearly defined as the preceding

authority demonstrates. When the order of an agency is duly supported by reliable,

probative, and substantial evidence, the court “can only affirm and cannot reverse, vacate

or modify” regardless of how harsh or inequitable the result may seem. Henry’s Cafe,

Inc. v. Bd. of Liquor Control, 170 Ohio St. 233, 236, 163 N.E.2d 678 (1959).

       {¶24} We further note that the “purely legal inquiry” aspect of the trial court’s

review is limited “[t]o the extent that an agency’s decision is based on construction of the

state or federal Constitution, a statute, or case law.” Ohio Historical Soc., 66 Ohio St.3d

                                             10

Case No. 2021-L-128
at 471, 613 N.E.2d 591. It is not enough to merely raise a “legal” argument, the argument

must involve the construction or interpretation of law in order for the trial court to engage

in an independent review of the agency’s determination.

       {¶25} We shall now consider the specific “legal and equitable” arguments Gibbons

claims were disregarded.      She claims that she was denied due process, i.e., the

opportunity to be heard, before she was placed on probationary status through the

Consent Agreement. Haj-Hamed v. State Med. Bd. of Ohio, 10th Dist. Franklin No. 06AP-

351, 2007-Ohio-2521, ¶ 53 (“a licensed professional * * * [has] a protected property

interest in the practice of medicine and surgery”).       This argument is belied by the

provisions of the Consent Agreement in which she acknowledged “being fully informed of

her rights afforded under Chapter 119, Ohio Revised Code, including the right to

representation by counsel and the right to a formal adjudication hearing on the issues

considered herein.”       However, “in consideration of the BOARD suspending the

disciplinary proceeding, MS. GIBBONS knowingly and voluntarily agrees to the * * *

terms, conditions, and limitations” of the Agreement. It is not the case that Gibbons was

denied the right to be heard, but that she agreed to forego exercising that right in

exchange for the suspension of the disciplinary proceeding. Compare State ex rel.

Mathur v. Ohio State Dental Bd., 10th Dist. Franklin No. 04AP-764, 2005-Ohio-1538, ¶

15 (“[h]aving bargained away his right to apply and to obtain a hearing [by entering a

consent agreement with the board], Mathur cannot now avail himself of the statutory

protections contained in R.C. Chapter 119, unless he is able to establish that the consent

agreement is invalid”).

       {¶26} In the Agreement, Gibbons admitted that “the BOARD has evidence to

                                             11

Case No. 2021-L-128
prove by a preponderance of the evidence that she employed fraud or material deception

in applying for or obtaining a dental hygiene license, in violation of R.C. section

4715.30(A)(1)” and “evidence to prove by a preponderance of the evidence that she has

an inability to practice under accepted standards of the profession because of

dependence on alcohol or other drugs, or excessive use of alcohol or other drugs, in

violation of R.C. section 4715.30(A)(10).”       Contrary to these admissions, Gibbons

maintains that the Board “had no evidence to prove any of these statutory violations and

was merely using their leverage to strongarm [her] into the Consent Agreement.”

Appellant’s Brief at 8. This is not an argument that can be fairly raised. By accepting the

Agreement, the Board’s investigation was suspended, and, in the absence of an

adjudicatory hearing, there was no need or opportunity to present evidence.

Nevertheless, the issues were addressed in the four days of hearings on Gibbons’

violations of the Agreement and Addendum. That Gibbons knowingly provided a false

response as to her criminal history in her License Application is uncontroverted, although

she denies having the intent to deceive the Board. With respect to her inpatient treatment

for alcohol at Glenbeigh, Gibbons described the treatment as being for “depression and

grief.” Yehnert testified that Gibbons never executed a release for the Glenbeigh records

despite being requested to do so.

      {¶27} Consent agreements are expressly authorized by the Dental Practice Act

when “the [dental] board determines that there are reasonable grounds to believe that a

violation of [the Act] has occurred.” R.C. 4715.03(D). The usefulness and validity of such

agreements have been recognized by the courts.          Mathur at ¶ 16.     Moreover, the

admissions contained therein have been deemed probative evidence of the matter at

                                            12

Case No. 2021-L-128
issue. Chlysta v. Ohio State Dental Bd., 174 Ohio App.3d 465, 2007-Ohio-7112, 882

N.E.2d 935, ¶ 4-5 and 30-32 (11th Dist.); compare R.C. 4731.22(C), applicable to

proceedings before the medical board (“[a] consent agreement * * * shall constitute the

findings and order of the board with respect to the matter addressed in the agreement”).

Thus, presuming the validity of the Agreement, Gibbons’ admissions to violating the Act

were binding on her.

       {¶28} Gibbons does challenge the validity of the Agreement itself on the grounds

that she “clearly lacked the ability and knowledge to fully appreciate the Consent

Agreement terms to which she was allegedly bound.” Appellant’s Brief at 10. She further

claims she was only “given three (3) days to review the Agreement, lacks any legal

training, had no legal counsel, and was presented with misleading statements by * * *

Yehnert.” Appellant’s Brief at 12.

       {¶29} Again, the matter was addressed during the hearings.             The Hearing

Examiner noted that, according to her own testimony, Gibbons had the opportunity to

review the Agreement with her attorney prior to signing it and understood its terms.

Gibbons also discussed the Agreement with Yehnert prior to signing. According to the

transcripts of those conversations, Yehnert advised Gibbons: “Before you sign it, we want

to make sure you understand every bit of it, and if you have questions, ask about it. But

once you sign it, then you need to be aware of the fact you know these requirements are

there, and if you don’t abide by them, then you are considered in violation of your Consent.

* * * So, you know you got to really make sure you understand it all and ask your uncle

[the attorney] * * * take a look at it.” Two days later, Gibbons assured Yehnert: “I’ve read

this [the Agreement] several times.”

                                            13

Case No. 2021-L-128
       {¶30} The Hearing Examiner summarized the circumstances in which Gibbons

signed the agreement as follows: “Ms. Gibbons was apparently anxious and felt

‘pressured’ to get [the Agreement] before the Board during its May meeting a week later

because she had pending job offers dependent on getting the Agreement executed and

receiving her license to practice dental hygiene. * * * She testified that this pressure was

amplified by advice from her attorney-uncle that fighting the potential disciplinary charges

would take too long. * * * Ms. Yehnert made it clear in her testimony that there was no

mandate to present the Agreement at the May meeting. If [Gibbons] did not understand

any term of the proposed Agreement, she would have been given whatever additional

time necessary to study the Agreement and discuss it with her attorney.”

       {¶31} Based on the evidence before him, the Hearing Examiner concluded that

the Board had established that Gibbons’ license was placed on probationary status

pursuant to R.C. 4515.30(C)(2) and the terms of the Consent Agreement and Addendum.

Inasmuch as this evidence was reliable, probative, and substantial, the trial court had to

affirm the Examiner’s conclusion as Gibbons’ probationary status and the validity of the

Consent Agreement were factual rather than legal issues. In doing so, we find that the

trial court did not abuse its discretion.

       {¶32} Gibbons’ final argument under this assignment is that the conditions of her

suspension, that she complete a treatment program for chemical/alcohol dependency and

that she abstain from the use of alcohol, violates her right to refuse medical treatment.

The Ohio Supreme Court has recognized the “right to refuse medical treatment [as] a

fundamental right in our country,” although “it must yield when outweighed by a

compelling governmental interest.” Steele v. Hamilton Cty. Community Mental Health

                                            14

Case No. 2021-L-128
Bd., 90 Ohio St.3d 176, 180-181, 736 N.E.2d 10 (2000). Assuming, arguendo, that

treatment for alcohol dependency and abstinence constitute medical treatment, the Ohio

Supreme Court has also recognized that “the States have a compelling interest in the

practice of professions within their boundaries, and * * * they have broad power to

establish standards for licensing practitioners and regulating the practice of professions.”

Ohio State Bar Assn. v. Burdzinski, Brinkman, Czarzasty & Landwehr, Inc., 112 Ohio

St.3d 107, 2006-Ohio-6511, 858 N.E.2d 372, ¶ 11, quoting Goldfarb v. Virginia State Bar,

421 U.S. 773, 792, 95 S.Ct. 2004, 44 L.Ed.2d 572 (1975). Here, the compelling interest

is vindicated by the report of Ryan Mekota, Psy.D., who evaluated Gibbons.                   He

diagnosed her with mild alcohol use disorder although not as dependent. Nonetheless,

he recommended abstinence from alcohol “for the near future” but felt that “[t]otal

abstinence may be excessive in the context of Ms. Gibbons’ individual circumstances and

history.” For the present, he encouraged “an intensive outpatient program (IOP) level of

treatment” that is “abstinence-only” and includes “random urine toxicology screens * * *

to better ensure sobriety.” Regardless of how closely the Board’s conditions correlate

with Dr. Mekota’s recommendations, Gibbons’ right to bodily autonomy was not infringed.

       {¶33} Before concluding the first assignment of error, two other matters should be

clarified. First, the trial court had both the jurisdiction to review the legality of the Consent

Agreement, and also the obligation to do so. The Board argued that “[t]o the extent that

the Consent Agreement is an adjudication order under Chapter 119, Ms. Gibbons would

have been required to file a notice of appeal within fifteen days after the Board’s Order

was ratified and mailed to her in 2015.” Brief of Appellee at 13. Because she failed to do

so, the trial court was without jurisdiction to review the legality of the Consent Agreement.

                                               15

Case No. 2021-L-128
The Consent Agreement, however, was not an “adjudication” for the purposes of R.C.

Chapter 119, defined as “the determination by the highest or ultimate authority of an

agency of the rights, duties, privileges, benefits, or legal relationships of a specified

person, but does not include the issuance of a license in response to an application with

respect to which no question is raised, nor other acts of a ministerial nature.” R.C.

119.01(D). The Consent Agreement was the mutual assent of the parties to the terms

and conditions in which Gibbons would be issued a license. Although the Agreement had

to be ratified by “[a] concurrence of a majority of the members of the [dental] board,” the

Agreement took the place of a determination by the board as explained above. Stahl v.

Ohio State Dental Bd., 44 Ohio App.3d 26, 540 N.E.2d 755 (1988) (the parties “entered

into a consent agreement” and, therefore, “nothing was adjudicated”).

       {¶34} Inasmuch as Gibbons’ license was being suspended for violating the

probationary terms contained in the Agreement and Addendum, the validity of those

agreements was in issue. There are several cases in which disciplinary actions have

been overturned because the agreement establishing the terms that were violated was

found invalid, e.g. Mack v. Ohio State Dental Bd., 11th Dist. Lake No. 2001-L-103, 2003-

Ohio-475, ¶ 32; Reinglass v. State, 5th Dist. Stark No. CA-7321, 1988 WL 38041, *2, and

more cases where the validity of the agreement is affirmed. Both the Hearing Examiner

and the trial court commented that they lacked jurisdiction to consider Gibbons’ Motion to

Vacate the Agreement and Addendum. We do not find this to be reversible error as both

the Examiner and the court make clear that the jurisdiction being referred to is the ability

to alter or renegotiate the terms of the Agreement, which Gibbons has requested during

the hearings. The Examiner stated “[a]ny request to modify or terminate the terms of

                                            16

Case No. 2021-L-128
those documents should be made to [the Board] and/or its enforcement staff.” Similarly,

the court qualified its disclaimer of jurisdiction by stating that the “Board has the authority

to oversee licensing for dental hygienists, which includes Consent Agreements and

Addendums thereto as a condition of licensing” while it “has no authority to require the

State Dental Board to renegotiate with [Gibbons] now.” As demonstrated above, the

Examiner received evidence regarding Gibbons’ understanding of and consent to the

terms of the Agreement and affirmed that she was duly placed on probationary status

under the terms of the Agreement and Addendum.

       {¶35} The first assignment of error is without merit.

       {¶36} Under the second assignment of error, Gibbons claims neither her conduct

nor her circumstances “warrant an indefinite suspension [of her license], constant

supervision, or complete abstention from alcohol.” Brief of Appellant at 13. Her issues

with alcohol arise not from dependency but from mental health issues, specifically with

coping skills and the ability to deal with stress. Moreover, she “has had zero complaints

against her in the years she has been practicing dental hygiene,” “no accusations that

[she] has worked while intoxicated or presented any risk to patients,” and “no other

accusations of misconduct [have been] made against [her].” Appellant’s Reply Brief at 7.

       {¶37} Rather than challenging the findings on which the probationary violations

were based, these arguments address the discipline imposed by the Board, essentially

claiming that it was not proportionate to the seriousness of her conduct or the risk of harm

that she posed to patients. Such arguments, however, have been precluded by the Ohio

Supreme Court which has ruled that, in administrative appeals pursuant to R.C. Chapter

119, “the Court of Common Pleas has no authority to modify a penalty that the agency

                                              17

Case No. 2021-L-128
was authorized to and did impose, on the ground that the agency abused its discretion.”

Henry’s Cafe, 170 Ohio St. 233, 236, 163 N.E.2d 678, at paragraph three of the syllabus.

This holding has been reaffirmed by the Ohio Supreme Court and recognized as

controlling by the courts of appeal. Dept. of Liquor Control v. Santucci, 17 Ohio St.2d 69,

70, 246 N.E.2d 549 (1969) (“[o]f course, under the decision in the case of Henry’s Cafe *

* *, the Court of Common Pleas lacked authority to modify the penalties imposed by the

commission”). “Neither a common pleas court nor an appellate court has the authority to

modify a penalty imposed by a state agency unless it is unauthorized.” Raig v. Ohio Real

Estate Comm, 11th Dist. Portage No. 2019-P-0081, 2019-Ohio-5415, ¶ 11; Deanru, LLC

v. Ohio Liquor Control Comm., 10th Dist. Franklin No. 17AP-777, 2018-Ohio-2854, ¶ 12

(“[p]ursuant to [Henry’s Cafe], we have consistently held that we lack authority to modify

a penalty lawfully imposed by the commission, even where it is argued that the penalty is

unduly harsh”); Jaroscak v. Ohio Bd. of Pharmacy, 9th Dist. Lorain No. 20CA011762,

2021-Ohio-3867, ¶ 21 (“[t]his Court previously has considered arguments [that the

permanent revocation of his license is “too harsh a penalty” given his circumstances]” but

concluded “we lack authority to modify or decline to follow precedent established by the

Ohio Supreme Court”).

       {¶38} That testing positive for alcohol metabolites, refusing the take the PEth test,

and failing to notify the Board of the change in her employment violated the Agreement

and Addendum cannot be reasonably disputed.           Having determined under the first

assignment of error that Gibbons was lawfully placed on probation and that reliable,

probative, and substantial evidence supported the validity of the Agreement and

Addendum, the trial court was well within its discretion to affirm the Board’s Order.

                                            18

Case No. 2021-L-128
      {¶39} We note that Gibbons’ disciplinary issues, at this point, do not stem solely

from her relationship with alcohol, but also from her willful disregard of the Board’s

directives. Apart from or irrespective of her continuing use of alcohol, she lied on her

License Application; she failed to provide a copy of the Consent Agreement to her

employer; she failed to advise the Board of the change in her employment status; she

refused PEth testing; and she failed to produce quarterly reports per the terms of the

Agreement (although the Board has never sought to impose sanction for this failure).

That alcohol may not be the underlying issue between Gibbons and the Board is

demonstrated by the following hearing testimony:

             Attorney:    Ms. Gibbons, do you believe that you can comply with
             the current Consent Agreement?

             Gibbons:      I want to renegotiate it.

             ***

             Attorney:     So, your answer is “no,” that you do not plan to comply
             with the current Consent and the Addendum?

             Gibbons:      I signed the first Consent under extreme duress and
             stress, and I want to renegotiate the terms of it.

             ***

             Examiner: I believe it calls for a “yes” or “no” response, and I
             would direct the witness to respond accordingly.

             Gibbons:      No.

      {¶40} The second assignment of error is without merit.

      {¶41} For the foregoing reasons, the Judgment of the Lake County Court of

Common Pleas, affirming an adjudication of the State Dental Board, suspending Gibbons’

license to practice dental hygiene upon conditions, is affirmed. Costs to be taxed against

                                            19

Case No. 2021-L-128
the appellant.




CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                             20

Case No. 2021-L-128